RECE\\/ED

FEB 21 2019 UNITED sTATES DISTRICT CoURT
mm R_ mg?%FcLLgsl,§m WESTERN DISTRICT oF LoUISIANA
wagman oég;l\;" LOU,S,ANA ALEXANDRIA I)IVISION
GREGORY LAMONT MEANS CIVIL ACTIoN No. 1:18-CV-140
vERsUs JUDGE DEE D. DRELL
MICHAEL STEPHEN, ET AL. MAGISTRATE JUDGE PEREZ-MONTES
JUDGMENT

For the reasons contained in the Report and Recommendation of the Magistrate Judge
previously filed herein, noting the absence of objections thereto, and concurring with the

Magistrate Judge’s findings under the applicable law;

IT IS ORDERED that the Defendant’s unrefuted Motion for Summary Judgment

(Doc. 23) is GRANTED and Mean’s lawsuit is DISMISSED WITH PREJUDICE.
m

‘/
SIGNED this 24)da31 of February 2019, at Alexandria, Louisiana.

\\:!:\X\/»(*g;\

DEE 1). nRELL, JUDGE
UNITED STATES DISTRICT CoURT

 

